Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. 
Applicant argued the proposed rejection for claim 27 over Doolittle as modified by Williams and Andrews is based upon hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Andrew discloses an injection comprising a shank having a first radially enlarged section, a radially constricted section, and a second radially enlarged sections joining 
Claim Objections
Claim 23 objected to because of the following informalities:  “a” in line 1 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabot (2014/0283445) in view of Williams et al. (4158269) and Andrews (2017/0071136).
For claim 1, Chabot discloses An apparatus (at least fig.2) comprising: a tree injection device configured to inject a solution into a tree trunk (at least fig.2 for an injection device that can inject a solution into a tree of a kind), the tree injection device having:(a) a head (see below fig.) defining an input opening (at least fig.5 and/or para 0032) for receiving the solution; (b) a shank (fig.2 for section where 42 points to) having a generally circumferential surface elongated along an axis (fig.2) and extending from 
Chabot is silent about the first radially enlarged section and second radially enlarged section having substantially equal diameter.
Williams teaches a shank comprising a radially constricted section (101) positioned between a first radially enlarged section (100) and a second radially enlarged section (107), the first radially enlarged section and second radially enlarged section having substantially equal diameter (at least fig.1 for a size of section 100 and 107). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shank of Chabot with the first radially enlarged section and second radially enlarged section having substantially equal diameter as taught by Williams depending on user’s preferences and/or condition and/or size/shape of the 
Chabot as modified by Williams is silent about a second shoulder joining the second radially enlarged section to the radially constricted section, the second shoulder forming a sloped 2diameter-reducing joint between the second radially enlarged section and the radially constricted section.
Andrews teaches an injector comprising a second shoulder joins the second radially enlarged section to the radially constricted section, the second shoulder forming a sloped diameter- reducing joint between the second radially enlarged section and the radially constricted section (fig.2 for a sloped diameter-reducing element between enlarge portion next to tip 19 and constricted portion). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the injector of Chabot as modified by Williams with a second shoulder joins the second radially enlarged section to the radially constricted section, the second shoulder forming a sloped diameter- reducing joint between the second radially enlarged section and the radially constricted section as taught by Andrews depending on user’s preferences and/or size and/or shape of the radially enlarged section in order to provide a transition between the sections to add strength to the device. 
For claim 2, Chabot as modified by Williams and Andrews discloses when installed in a tree trunk, the radially constricted section, first radially enlarged section, and second radially enlarged section together form a chamber within the tree where the solution is injected and contained for uptake by the tree (Chabot, at least fig.5 for the device can be installed in a tree that form a chamber within a tree where the solution is 
For claim 3, Chabot as modified by Williams and Andrews discloses wherein the tree injection device is configured to be inserted into a tree trunk by hammering the head which drives the shank into the tree (Chabot, at least fig.5 for the head’s configuration that allows an ability to be inserted by hammering method. Also, it is noted the claims refer to an apparatus and not method). 
For claim 4, Chabot as modified by Williams and Andrews discloses wherein the tree injection device is configured to be inserted into a tree by applying a pressing force against the head, which drives the shank into the tree (Chabot, at least fig.5 for the head’s configuration that allows an ability to be inserted by a pressing force method. Also, it is noted the claims refer to an apparatus and not method). 
For claim 5, Chabot as modified by Williams and Andrews discloses wherein the generally circumferential surface is not threaded (Chabot, at least fig.1). 
For claim 7, Chabot as modified by Williams and Andrews discloses wherein the head has a flat hammering surface (Chabot, at least fig.1 for surface of #24 and/or 34) opposite the pointed end and the input opening (Chabot, at least fig.4) is within a recessed section of the hammering surface.
For claim 23, Chabot as modified by Williams and Andrews discloses wherein the a tree injection device is configured to inject the solution into a tree trunk by being inserted directly into the tree trunk (Chabot, at least fig.5 for the capable function depending on a type of tree).

For claim 25, Chabot as modified by Williams and Andrews discloses wherein the head includes a collar adjacent the first radially enlarged section, the collar extending radially outward relative to the first radially enlarged section (see below fig.).
For claim 26, Chabot as modified by Williams and Andrews is silent about the tree injection device is made of a single piece of material having unitary construction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chabot as modified by Williams and Andrews with device is made of a single piece of material having unitary construction depending on user’s preferences in order to allow simple construction of the device, since the applicant has not disclosed that being made from a single piece of material solves any stated problem or is for any particular purpose and such construction involves only routine skill in the art.







    PNG
    media_image1.png
    621
    249
    media_image1.png
    Greyscale
                                   
    PNG
    media_image2.png
    182
    159
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643